     Case 3:16-cv-02816-AJB-AHG Document 202 Filed 06/03/21 PageID.10041 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     SELENA MOORER individually and on                   Case No.: 3:16-cv-02816-AJB-AHG
       behalf of all others similarly situated, et
12                                                         ORDER:
       al.,
13                                       Plaintiffs,       (1) LIFTING STAY;
14     v.
                                                           (2) SETTING DEADLINE TO MEET
15
       STEMGENEX MEDICAL GROUP,                            AND CONFER AND SUBMIT
16     INC., et al.,                                       PROPOSAL FOR DISSEMINATION
                                       Defendants.         OF NEW CLASS NOTICE; and
17
18                                                         (3) ISSUING AMENDED
                                                           SCHEDULING ORDER
19
20
21           The Court held a Case Management Conference on June 3, 2021 to reinstate a case
22     schedule in this matter now that the appeal of the Court’s grant of class certification has
23     concluded, the partial settlement between Plaintiffs and Defendant Lallande has been
24     approved, and settlement discussions between Plaintiffs and the remaining Defendants
25     have proven unsuccessful. ECF No. 201. The stay of the proceedings is hereby LIFTED.
26           Upon consultation with the parties, the Court ORDERS the parties to meet and
27     confer and submit a proposal for dissemination of a new class notice, consistent with the
28     January 27, 2021 Ninth Circuit Mandate’s modification of the class definition, no later than

                                                       1
                                                                               3:16-cv-02816-AJB-AHG
     Case 3:16-cv-02816-AJB-AHG Document 202 Filed 06/03/21 PageID.10042 Page 2 of 4



 1     July 9, 2021.
 2           The parties anticipate that they will not complete the dissemination of the new class
 3     notice until approximately October 2021. ECF No. 200. Accordingly, the following
 4     Amended Scheduling Order will govern the case:
 5           1.     All fact discovery shall be completed by all parties by November 22, 2021.
 6     “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 7     Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
 8     time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
 9     into account the times for service, notice and response as set forth in the Federal Rules of
10     Civil Procedure. Counsel shall promptly and in good faith meet and confer with
11     regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
12     comply in this regard will result in a waiver of a party’s discovery issue. Absent an
13     order of the court, no stipulation continuing or altering this requirement will be
14     recognized by the court. The Court expects counsel to make every effort to resolve all
15     disputes without court intervention through the meet and confer process. If the parties
16     reach an impasse on any discovery issue, the movant must e-mail chambers at
17     efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
18     written discovery response that is in dispute, seeking a telephonic conference with the
19     Court to discuss the discovery dispute. The email must include: (1) at least three proposed
20     times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
21     statement of the dispute; and (3) one sentence describing (not arguing) each parties’
22     position. The movant must copy opposing counsel on the email. No discovery motion may
23     be filed until the Court has conducted its pre-motion telephonic conference, unless the
24     movant has obtained leave of Court. All parties are ordered to read and to fully comply
25     with the Chambers Rules of Magistrate Judge Allison H. Goddard.
26           2.     The parties must disclose the identity of their respective experts in writing by
27     January 7, 2022. The date for the disclosure of the identity of rebuttal experts must be on
28     or before February 7, 2022. The written designations must include the name, address and

                                                    2
                                                                                3:16-cv-02816-AJB-AHG
     Case 3:16-cv-02816-AJB-AHG Document 202 Filed 06/03/21 PageID.10043 Page 3 of 4



 1     telephone number of the expert and a reasonable summary of the testimony the expert is
 2     expected to provide. The list must also include the normal rates the expert charges for
 3     deposition and trial testimony. The parties must identify any person who may be used
 4     at trial to present evidence pursuant to Fed. R. Evid. 702, 703 and 705, respectively.
 5     This requirement is not limited to retained experts.
 6           3.     On or before January 7, 2022, each party must comply with the disclosure
 7     provisions in Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure. This disclosure
 8     requirement applies to all persons retained or specifically employed to provide expert
 9     testimony or whose duties as an employee of the part regularly involve the giving of
10     expert testimony.
11           4.     Any party shall supplement its disclosure regarding contradictory or rebuttal
12     evidence under Fed. R. Civ. P. 26(a)(2)(c) by February 7, 2022.
13           5.     All expert discovery must be completed by all parties on or before
14     March 7, 2022. The parties shall comply with the same procedures set forth in the
15     paragraph governing fact discovery.
16           6.     Please be advised that failure to comply with this section or any other
17     discovery order of the court may result in the sanctions provided for in Fed. R. Civ.
18     P. 37 including a prohibition on the introduction of experts or other designated
19     matters in evidence.
20           7.     All other dispositive motions, including those addressing Daubert issues,
21     must be filed on or before April 18, 2022. Please be advised that counsel for the moving
22     party must obtain a motion hearing date from the law clerk of the judge who will hear the
23     motion. Motions in Limine are to be filed as directed in the Local Rules, or as otherwise
24     set by Judge Battaglia.
25           8.     Counsel must comply with the pre-trial disclosure requirements of Fed. R.
26     Civ. P. 26(a)(3) on or before July 21, 2022.
27           9.     This order replaces the requirements under CivLR. 16.1.f.6.c. No Memoranda
28     of Law or Contentions of Fact are to be filed.

                                                      3
                                                                              3:16-cv-02816-AJB-AHG
     Case 3:16-cv-02816-AJB-AHG Document 202 Filed 06/03/21 PageID.10044 Page 4 of 4



 1           10.    The parties must meet and confer on or before July 28, 2022 and prepare a
 2     proposed pretrial order in the form as set forth in Civ. L. R. 16.1.f.6. The Court encourages
 3     the parties to consult with the assigned magistrate judge to work out any problems in
 4     preparation of the proposed pretrial order. The Court will entertain any questions
 5     concerning the conduct of the trial at the pretrial conference.
 6           11.    Objections to Pre-trial disclosures must be filed no later than August 4, 2022.
 7           12.    The Proposed Final Pretrial Conference Order as described above must be
 8     prepared, served and lodged with the assigned district judge on or before August 11, 2022.
 9           13.    The final Pretrial Conference is scheduled on the calendar of the Honorable
10     Anthony J. Battaglia on August 18, 2022 at 2:00 PM.
11           14.    A post-trial settlement conference before a magistrate judge may be held
12     within 30 days of verdict in the case.
13           15.    The dates and times set forth herein will not be modified except for good cause
14     shown.
15           16.    Dates and times for hearings on motions must be approved by the Court’s
16     clerk before notice of hearing is served.
17           17.    Briefs or memoranda in support of or in opposition to any pending motion
18     must not exceed twenty-five (25) pages in length without leave of a district judge. No reply
19     memorandum will exceed ten (10) pages without leave of a district judge. Briefs and
20     memoranda exceeding ten (10) pages in length must have a table of contents and a table of
21     authorities cited.
22           IT IS SO ORDERED.
23
24     Dated: June 3, 2021
25
26
27
28

                                                     4
                                                                                3:16-cv-02816-AJB-AHG
